 

Exhibit 10.24

 



AMENDMENT NO. 1 TO

 

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
as of July 1, 2015, by and between SPHERIX INCORPORATED, a Delaware corporation
(the “Corporation”) and Frank Reiner (the “Executive”).

 

RECITALS

 

WHEREAS, the Corporation and the Executive entered into that certain Employment
Agreement, dated as of March 14, 2014 (the “Employment Agreement”) for the
Executive’s service to the Corporation as Vice President. Licensing and Finance;

 

WHEREAS, on June 19, 2014, the Compensation Committee of the Board of Directors
of the Corporation voted to increase the Executive’s annual Base Salary (as
defined in the Employment Agreement) by $15,000 annually; and

 

WHEREAS, on June 30, 2015, the Board of Directors of the Corporation appointed
the Executive as the Interim Chief Financial Officer of the Corporation, to
serve the Corporation in such capacity until his later removal, replacement or
retirement and the appointment and qualification of his successor as the
Corporation’s Chief Financial Officer; and

 

WHEREAS, the Corporation and the Executive desire to amend the Employment
Agreement in accordance with Section 12(c) of the Employment Agreement to
reflect the increased responsibilities of the Executive.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants, agreements and conditions
herein contained, and intending to be legally bound, the parties hereto agree as
follows:

 

1.           Amendment of Section 2. Section 2 of the Employment Agreement is
hereby amended to add the following sentence at the end thereof:

 

“During the Term and until such time as the Board of Directors of the
Corporation shall remove or replace the Executive in such capacity, the
Executive shall also serve as the Interim Chief Financial Officer of the
Corporation, with such duties, responsibilities and authority as are
commensurate and consistent with that position, as may be, from time to time,
assigned to him by the Chief Executive Officer of the Corporation or the Board
of Directors of the Corporation or as may be set forth as responsibilities of
the Chief Financial Officer and Treasurer of the Corporation in the
Corporation’s Amended and Restated Bylaws.”

 

 

 

  

2.          Amendment of Section 4(a). Section 4(a) of the Employment Agreement
is hereby amended and restated in its entirety to read as follows:

 

“The Corporation shall pay the Executive as compensation for his services
hereunder, in equal bi-weekly installments during the Term, an annual salary of
Two Hundred and Thirty Five Thousand Dollars (the “Base Salary’’), less such
deductions as shall be required to be withheld under applicable law and
regulations; provided, that so long as (and only during such time as) the
Executive also serves as Interim Chief Financial Officer of the Corporation, the
Executive’s Base Salary shall be Two Hundred and Seventy One Thousand Dollars.
The Corporation shall review the Base Salary on an annual basis and has the
right but not the obligation to increase it.”

 

3.          Amendment of Section 5(c ). Section 5(c) of the Employment Agreement
is hereby amended to add the following clause at the end of the first sentence
thereof:

 

“provided, that neither the removal or replacement of the Executive as the
Interim Chief Financial Officer of the Corporation, nor the reduction of the
Executive’s compensation as provided in Section 4(a) of this Agreement upon the
Executive ceasing to serve as Interim Chief Financial Officer of the
Corporation, shall constitute “Good Reason” for the Executive’s resignation
hereunder.”

 

4.          Miscellaneous. This Amendment may be executed in any number of
counterparts and any party hereto may execute any such counterpart, each of
which when executed and delivered shall be deemed to be an original and all of
which counterparts taken together shall constitute but one and the same
instrument. This Amendment shall become binding when one or more counterparts
taken together shall have been executed and delivered by each of the parties.
Except as modified or supplemented by this Amendment, the terms of the
Employment Agreement arc hereby ratified and confirmed. This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
New York without reference to principles of conflicts of law.

 

[Remainder of page intentionally left blank]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

  /s/ Frank Reiner   Name: Frank Reiner         SPHERIX INCORPORATED,   a
Delaware corporation         By:     Name: Anthony Hayes   Title: Chief
Executive Officer

 

 

 